Case 2:20-cv-08437-MWF-PVC Document 66 Filed 02/17/21 Pagelof2 Page ID #:236

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-8437 MWE (PVC) Date: February 17, 2021
Title David Dodds v. Warden

 

 

Present: The Honorable Pedro V. Castillo, United States Magistrate Judge

 

Marlene Ramirez None
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
THIS ACTION BE DISMISSED FOR FAILURE TO
PROSECUTE

Plaintiff David Dodds, a California pretrial detainee proceeding pro se, filed a
civil rights complaint pursuant to 42 U.S.C. § 1983. (“Complaint,” Dkt. No. 1). On
January 4, 2021, the Court issued a Memorandum and Order Dismissing Complaint with
Leave to Amend due to the Complaint’s various pleading defects. (““ODLA,” Dkt. No.
25). Pursuant to the ODLA, Plaintiff was required to file either an amended complaint or
a notice of intention to stand on defective complaint by February 3, 2021 if he still
wished to pursue this action. (See id. at 14). The Court expressly warned Plaintiff that
the failure to file either a First Amended Complaint or a notice of intention to stand on
defective complaint by the Court’s deadline would result in a recommendation that this
action be dismissed with prejudice for failure to prosecute. (See id.).

The deadline has expired and Plaintiff has failed to file either document; nor has
he requested an extension of time in which to do so. Accordingly, Plaintiff is ORDERED
TO SHOW CAUSE, within twenty-one (21) days of the date of this Order, why the
Magistrate Judge should not recommend that this action be dismissed with prejudice for

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
Case 2:20-cv-08437-MWF-PVC Document 66 Filed 02/17/21 Page 2of2 Page ID #:237

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-8437 MWE (PVC) Date: February 17, 2021
Title David Dodds v. Warden

failure to prosecute. Plaintiff may discharge this Order by filing either: (1) a First
Amended Complaint, curing the deficiencies of the initial Complaint; (2) a Notice of
Intention to Stand on Defective Complaint; or (3) a declaration under penalty of perjury
stating why he is unable to do so.

If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
Dismissal form is attached for Plaintiff's convenience. Plaintiff is cautioned that the
failure to timely file a response to this Order will result in a recommendation that
this action be dismissed with prejudice for failure to prosecute and obey court
orders pursuant to Federal Rule of Civil Procedure 41(b).

The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
his address of record.

IT IS SO ORDERED.

00:00
Initials of Preparer mr

 

CV-90 (03/15) Civil Minutes — General Page 2 of 2
